United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WILFORD HALL MEDICAL CENTER,
LACKLAND AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-609
Issued: January 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2009 appellant filed a timely appeal from a December 12, 2008 decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation benefits for
the period October 2 to 7, 2007 on the grounds that he refused to submit to a medical
examination.
On appeal, his attorney contends that appellant’s compensation was improperly
suspended because the Office should have informed him that transportation could be provided
when he missed the second scheduled second opinion evaluation due to car trouble.
FACTUAL HISTORY
On April 23, 1999 appellant, then a 52-year-old staff nurse, filed a traumatic injury claim
alleging that on April 20, 1999 he was injured while lifting and repositioning a patient. He

stopped work that day. Appellant underwent lumbar spine surgery on July 23, 1999 and was
placed on the periodic rolls. The claim was accepted for lumbar sprain, displacement of lumbar
vertebral, lumbar degeneration, postlaminectomy syndrome, lumbar spinal stenosis and other
psychogenic pain. Appellant returned to part-time light duty on November 1, 1999 and to fulltime light duty in March 2001. On April 3, 2002 he sustained a recurrence of disability and was
returned to the periodic rolls.
In July 2007 the Office referred appellant for a second opinion evaluation with
Dr. James F. Hood, a Board-certified orthopedic surgeon, scheduled for August 7, 2007.
Appellant called the Office that day to report that his car had broken down on his way to the
appointment. The appointment was rescheduled for September 11, 2007. Appellant did not keep
the second scheduled evaluation.
On September 12, 2007 the Office proposed to suspend appellant’s compensation
benefits on the grounds that he failed to appear for the examination scheduled for September 11,
2007 with Dr. Hood. It allowed him 14 days to provide in writing good cause for his failure to
appear and informed him of the penalty provision of section 8123(d) of the Federal Employees’
Compensation Act.1 Appellant called the Office on September 14, 2007, advising that his wife
had seriously cut her finger and requested that the second opinion evaluation be rescheduled. On
September 12, 2007 a notice that a third appointment was scheduled at 12:30 p.m. on October 2,
2007 was mailed to appellant at his address of record. In a September 18, 2007 letter, appellant
further explained why he missed the appointment scheduled for September 11, 2007, stating that
his wife was seriously injured on September 8, 2007 when she fell from her horse and partially
amputated her left thumb. Appellant’s wife had surgery on September 12, 2007. Appellant
requested that the Office reschedule the appointment. On October 3, 2007 the Office was
informed that he did not keep the October 2, 2007 appointment.
By decision dated October 3, 2007, the Office finalized the proposed suspension,
effective October 2, 2007. It noted that appellant had missed three scheduled appointments
before the suspension was finalized.
On October 19, 2007 appellant requested a hearing, stating that he did not receive notice
of the scheduled October 2, 2007 appointment and advising that he would submit to a
rescheduled examination. An appointment with Dr. Hood was rescheduled for November 27,
2007, which appellant attended.2 Appellant was returned to the periodic rolls, effective
November 27, 2007 and on September 29, 2008 was paid wage-loss compensation for the period
October 7 through November 26, 2007. On September 30, 2008 appellant’s attorney requested
that the Office proceed with a review of the written record.

1

5 U.S.C. §§ 8101-8193.

2

By report dated December 3, 2007, Dr. Hood advised that appellant was permanently totally disabled.

2

By decision dated December 12, 2008, an Office hearing representative affirmed the
October 3, 2007 decision suspending appellant’s wage-loss compensation for his failure to attend
an examination scheduled for October 2, 2007.3
LEGAL PRECEDENT
Section 8123 of the Act authorizes the Office to require an employee, who claims
disability as a result of federal employment, to undergo a physical examination as it deems
necessary.4 The determination of the need for an examination, the type of examination, the
choice of locale and the choice of medical examiners are matters within the province and
discretion of the Office.5 The Office’s regulations at section 10.320 provides that a claimant
must submit to examination by a qualified physician as often and at such time and places as the
Office considers reasonably necessary.6 Section 8123(d) of the Act and section 10.323 of the
Office’s regulations provide that, if an employee refuses to submit to or obstructs a directed
medical examination, his or her right to compensation is suspended until the refusal or
obstruction ceases.7 Office procedures provide that, before the Office may invoke these
provisions, the employee is to be provided a period of 14 days within which to present in writing
his or her reasons for the refusal or obstruction.8 If good cause for the refusal or obstruction is
not established, entitlement to compensation is suspended in accordance with section 8123(d) of
the Act.9
ANALYSIS
The Board finds that the Office did not properly suspend appellant’s compensation
because it did not follow established procedures. The Office scheduled second opinion
examinations on August 7 and September 11, 2007 with Dr. Hood which appellant did not
attend. On September 12, 2007 it proposed to suspend his wage-loss compensation for failure to
attend the September 11, 2007 examination. As noted, the determination of the need for an
examination lies within the discretion of the Office and the Board has interpreted section 8123(d)
to provide that compensation is not payable while a refusal or obstruction of an examination
continues.10 In this case, however, the Office rescheduled a second opinion evaluation with
Dr. Hood for October 2, 2007. After appellant failed to appear for the October 2, 2007
3

The Board notes that the hearing representative stated that appellant missed the third scheduled examination,
that of October 2, 2007, because he had car trouble. This, however, is the reason appellant gave for missing the first
scheduled examination, that of August 7, 2007.
4

5 U.S.C. § 8123.

5

J.T., 59 ECAB ____ (Docket No. 07-1898, issued January 7, 2008).

6

20 C.F.R. § 10.320.

7

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000); J.T., supra note 5.
9

Id.

10

Supra note 7.

3

examination, on October 3, 2007 the Office finalized the suspension of wage-loss compensation
based on appellant failing to appear at the October 2, 2007 examination.
While the Office provided appellant notice that he had 14 days to provide reasons for
failing to appear at the September 11, 2007 examination, it did not provide him with similar
rights following the missed examination on October 2, 2007. Rather, the Office finalized the
suspension effective October 2, 2007. Office procedures clearly state that if a claimant does not
report for a scheduled appointment, he or she should be asked to provide a written explanation
within 14 days.11 After missing the October 2, 2007 examination, appellant should have been
provided proper notice and given 14 days to submit written reasons for his failure to appear. The
Office erred in suspending his right to compensation benefits based on notice pertaining to the
September 11, 2007 examination.12
CONCLUSION
The Board finds that the Office did not properly suspended appellant’s right to
compensation benefits from October 2 to 7, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 12, 2008 be reversed.
Issued: January 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Supra note 8; see Lynn C. Huber, 54 ECAB 281 (2002).

12

Based on the Board’s finding, it need not address appellant’s arguments on appeal.

4

